DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/22 has been entered.
 

Allowable Subject Matter
Claims 1-12 and 14-15 are allowed.

The following are details of the closest prior arts of record found:
Agarwal et al. (US Patent Publication 2016/0128020) discloses a system wherein a boomer cell 301 includes a large number of base stations and is managed by coordinating node 302 identified in the figure as HetNet Gateway or HNG and coupled to the other side of coordinating node 302 is MME which is in communication with packet core 304 wherein at least one indicator of a last known location of a user equipment is stored to enable paging of the UE when a data downlink notification is received from the core network and different indicators may be collected and paging may be performed on the basis of these other indicators and discloses the other 
Yadav (US Patent Publication 2017/0238278) discloses a system wherein base stations 601a, 601b, 601c are connected to coordinating node, which is a gateway between the base stations and the MME and MME communications are handled at coordinating node at core interface 605 and RAN communications are handled at coordinating node at RAN interface 602 and when paging requests are sent by MME 606, these paging requests are conventionally forwarded to all TACs in the TAI and wherein when paging through the coordinating gateway to reach out to the UE during the idle state, the MME may page the coordinating gateway and the coordinating gateway in turn has an optimized paging algorithm that computes the most probable location where the UE can be reached and it may forward the paging to physical eNodeBs which serve these locations and if the UE cannot be contacted within a configured time period via this attempt then coordinating gateway may perform additional paging such as paging all physical eNodeBs as per the TA list in the paging message from the MME and discloses along with paging to last known cell, we can also page cells based on paging success rate or most responding cell for the UE before paging all the cells in the list of TACs and discloses instead of sending the paging 
Park et al. (US Patent Publication 2004/0157626) discloses a system wherein a first node receives paging information that may be an IP packet the payload of which is intended to be transmitted as a page or a control signal intended to initiate a paging operation and wherein discloses a PRD module controls the operation of the paging node to support PRD functionality and analyzes received paging information such as a received data message or control signal that indicates a particular dormant end node should be paged and determines the requirements of a corresponding page and the requirement determination step is a function of a quality of service indicator, a type indicator, etc. and one or more of these indicators is explicitly included in the received paging information or may be implicitly inferred from the received paging information and discloses paging requirements for a page are determined from paging request information and may include the geographic region into which a page is to be initially 


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-12 and 14-15 are found to be allowable because the closest prior art found of Agarwal et al. (US Patent Publication 2016/0128020) and Yadav (US Patent Publication 2017/0238278) and Park et al. (US Patent Publication 2004/0157626) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “collect, based on a result of analyzing the signaling information contained in the control packet whose destination is either each of the plurality of base stations or the mobility management apparatus and whose message type is not paging, at least one of information indicating a mobility state and information indicating a communication state of a wireless terminal present within cells of the plurality of base stations: decide a paging range based on the information collected based on the result of analyzing the signaling information contained in the control packet whose destination is either each of the plurality of base stations or the mobility management apparatus and whose message type is not paging, upon receiving a paging message for paging the wireless terminal” in the specific order, structure and combination of limitations recited, inter alia, by the 
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645